Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed on 5/30/19.
Claims 1-34 are pending.

Response to Arguments

Applicant's arguments filed 10/18/22 have been fully considered but they are not persuasive.

Digiovanna is directed to a brain machine interface that captures a neural signal and applies an interpreted control action to a prosthetic device (para. [0039], FIG. 3). Digiovanna discloses that the user's input neural signal is used to discern user intent (para. [00361). However, Digiovanna fails to disclose a biological interface device operated responsive to both an input signal from the subject, such as a neural signal, and a predictive signal, being a physiological signal or an environmental signal, associated with the intent for operation of the biological interface device, as claimed. … (par. bridging pp. 8-9)

Applicant has disclosed a predictive signal “may comprise a … neural signal” (pg. 2, lines 1-3). Accordingly Digiovanna’s neural signal discerning intent would have been reasonably construed and a “predictive signal being a physiological signal”. Thus Digiovanna discloses the claimed predictive signal.  
Applicant’s arguments with respect to claims 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23, 26-31 and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites:
“a subject signal sensor configured to collect at least one neural signal and at least one physiological signal from a subject;”

The applicant’s specification discloses “… The physiological signal may comprise an … neural signal.” (pg. 2, lines 1-3). Accordingly, the distinction between a neural signal and a physiological signal is claimed. For example, given that a “neural signal” is discloses as a type of “physiological signal”, it would appear that collecting a “neural signal” constitute both the claimed “neural signal” and the “physiological signal”. For the purposes of this examination the claim will be treated as directed to a neural signal and a distinct physiological signal.
Claim 22 recites “the second input set of values”. This term lacks antecedent basis. The examiner’s best understanding is that this is intended to refer to the “predictive set of values” (i.e. the second set of values generated in the claim). This is the understanding that will be used in this examination. 
Claims 23 and 26-31 depend from claim 22 and are rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0137734 to Digiovanna et al. (Digiovanna).

Claim 1: Digiovanna discloses a method of operating a biological interface, the method comprising: 
obtaining an input signal from a subject, the input signal associated with a command for operation of the biological interface device and comprising a neural signal or a physiological signal (par. [0039] “captures neural signals in a neural structure of the subject”); 
processing the input signal to acquire an input set of values (e.g. par. [0028] “an analysis system 112 … to determine the states from the neural firing rates and asses one or more rewards 135 associated with a behavior”, par. [0039] “capture task related neural modulations”); 
obtaining a predictive signal from the subject or an environment of the subject, the predictive signal associated with an intent for operation of the biological interface device and comprising at least one physiological predictive signal or at least one environmental predictive signal (par. [0036] “considers the environment’s state to be the user’s neuromodulation, wherein it is assumed[d] that the user’s spatio-temporal neuronal activations reflect his or her intentions based on perception of the prosthetic”, par. [0028] “asses one or more rewards 135 associated with a behavior”); 
processing the predictive signal to acquire a predictive set of values (e.g. par. [0036] “the user’s spatio-temporal neuronal activations reflect his or her intentions based on perception of the prosthetic”, par. [0029] “control action”); 
performing at least one calculation on the input set of values and the predictive set of values using a decoder function trained with historical data from historical input signals and historical predictive signals to produce an output set of values (e.g. par. [0040] “[l]earn an association between the states 125 and the control action 125”, also see e.g. par. [0041]); and 
operating the biological interface device with the output set of values (par. [0039] “applies the control action 115”).

Claim 2: Digiovanna discloses the method of claim 1, wherein the predictive signal comprises at least one of the physiological predictive signal and at least one of the environmental predictive signal (par. [0039] “mental control movement … physical motion”).

Claim 3: Digiovanna discloses the method of claim 2, wherein processing the predictive signal to acquire the predictive set of values comprises: 
performing at least one calculation on data from the predictive signal using a predictive decoder function trained with historical data from historical predictive signals to produce the predictive set of values (see e.g. pars. [0040]-[0041]).

Claim 5: Digiovanna discloses the method of claim 1, wherein the physiological predictive signal comprises at least one of an eye tracking signal, voice signal, movement signal, cardiac signal, skin conductance signal, neural signal (e.g. par. [0039] “neural modulations”), and muscular signal.

Claim 6: Digiovanna discloses the method of claim 1, wherein the environmental predictive signal comprises at least one of an orientation signal, location signal (e.g. par. [0030] “target location”), surroundings signal, temporal signal, sound signal, visual signal, verbal command, and visual command.

Claim 7: Digiovanna discloses the method of claim 1, wherein the environmental predictive signal is associated with a software log of actions (par. [0043] “trained … offline with temporal-difference error and eligibility traces”).

Claim 15: Digiovanna discloses the method of claim 1, further comprising presenting the predictive signal to the subject in the form of at least one of visual movement of the biological interface device (par. [0036] “actions are movements of the prosthetic”, par. [0033] “the animal can see the control actions”), visual movement of a cursor on a display of the biological interface device, visual representation of control, auditory representation of control, vibrotactile stimulation, and electrical stimulation.

Claim 16: Digiovanna discloses the method of claim 1, further comprising obtaining a training set of values from the historical input signals and the historical predictive signals (e.g. par. [0039] “learns a functional mapping between the mental task corresponding to the states 125 and the behavior of the control actions 115 in view of the feedback”, par. [0043] “trained … offline with temporal-difference error and eligibility traces”).

Claim 17: Digiovanna discloses the method of claim 16, further comprising updating decoder parameters with a weighted combination of data from a new training set of values (e.g. par. [0039] “the feedback”) and a past training set of values (par. [0043] “trained … offline with temporal-difference error and eligibility traces”).

Claim 18: Digiovanna discloses the method of claim 17, wherein a weight of the weighted combination is determined by at least one of uncertainty and performance of the decoder function (e.g. par. [0035] “relative position of the prosthetic (state) and the goal”).

Claim 19: Digiovanna discloses the method of claim 1, further comprising re-training the decoder function at predetermined intervals comprising at least one of fixed intervals, adaptive intervals determined by the operation of the biological interface device (par. [0039] “learns a functional mapping between the mental task corresponding to the states 125 and the behavior of the control actions 115 in view of the feedback”), and periodic intervals determined by a user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0137734 to Digiovanna et al. (Digiovanna) in view of US 10,766,137 to Porter et al. (Porter).

Claim 9: Digiovanna discloses the method of claim 1, further comprising obtaining a feedback signal associated with the operation of the biological interface device and comprising a movement signal of the biological interface device (par. [0033] “prosthetic limb feedback”);
processing the feedback signal to acquire a feedback set of values (par. [0033] “the state may be augmented with … prosthetic limb feedback”);
re-training the decoder function (par. [0039] “learns a functional mapping between the mental task corresponding to the states 125 and the behavior of the control actions 115 in view of the feedback”).

Digiovanna does not explicitly disclose:
determining a difference between the feedback set of values and the predictive set of values; and
re-training the decoder function if the difference between the feedback set of values and the predictive set of values is greater than a predetermined threshold.

Porter teaches:
determining a difference between the feedback set of values and the predictive set of values (col. 15, lines 1-2 “analyze a single recorded observation to output a success score”); and
re-training the decoder function if the difference between the feedback set of values and the predictive set of values is greater than a predetermined threshold (col. 15, lines 6-13 “determine to recalibrate … if a current observation is determined to represent less than a threshold percentage or level of performance success”).

It would have been obvious at the time of filing to determine a difference between the feedback and predictive values and re-train the decoder function if the difference is greater than a threshold (Porter col. 15, lines 6-13 “determine to recalibrate … if a current observation is determined to represent less than a threshold percentage or level of performance success”). Those of ordinary skill in the art would have been motivated to do so as a known method of reinforcement learning which would have provided only the expected results. 

Claim 11: Digiovanna and Porter teach the method of claim 9, wherein the movement signal is associated with movement of the biological interface device or movement of a cursor associated with the biological interface device (Digiovanna par. [0036] “actions are movements”).

Claim 12: Digiovanna and Porter teach the method of claim 9, further comprising presenting the movement signal to the subject in the form of at least one of visual movement of the biological interface device (Digiovanna par. [0036] “actions are movements of the prosthetic”, par. [0033] “the animal can see the control actions”), visual movement of a cursor on a display of the biological interface device, visual representation of control, auditory representation of control, vibrotactile stimulation, and electrical stimulation.

Claim 13: Digiovanna and Porter teach the method of claim 9, wherein re-training the decoder function comprises obtaining a weight value associated with the feedback signal and re-training the decoder function in accordance with the weight value (e.g. Digiovanna par. [0041] “updating the weights”).

Claim 14: Digiovanna and Porter teach the method of claim 13, wherein the weight value is determined responsive to historical feedback signals (e.g. Digiovanna par. [0039] “learns a functional mapping between the mental task corresponding to the states 125 and the behavior of the control actions 115 in view of the feedback”, par. [0043] “trained … offline with temporal-difference error and eligibility traces”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0137734 to Digiovanna et al. (Digiovanna) in view of US 2007/00162685 to Davoodi et al. (Davoodi).

Claim 20: Digiovanna discloses the method of claim 19, further comprising presenting a target to the subject (par. [0033] “the animal can see the control actions”);
obtaining the input signal from the subject, the input signal associated with a command for operation of the biological interface device in interaction with the target (par. [0039] “captures neural signals in a neural structure of the subject”);
wherein re-training the decoder function comprises re-training the decoder function responsive to data from the input set of values associated with the interaction with the target (e.g. par. [0035] “relative position of the prosthetic (state) and the goal”).

Digiovanna does not explicitly disclose:
presenting a target to the subject through a visual display, augmented reality display, or virtual reality display.

Davoodi teaches:
presenting a target to the subject through a visual display, augmented reality display, or virtual reality display (par. [0016] “The simulated limb movement may then be animated 54 in a virtual environment”).

It would have been obvious at the time of filing to present the target through a virtual display (Davoodi par. [0016] “animated 54 in a virtual environment”). Those of ordinary skill in the art would have been motivated to do so to “facilitate the prescription, fitting and training of prosthetic systems” (Davoodi par. [0006], also see Digiovanna par. [0026] “simulations can be provided”).

Claims 22-23, 26-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0137734 to Digiovanna et al. (Digiovanna) in view of US 2007/00162685 to Davoodi et al. (Davoodi) in view of US 2003/0093129 to Nicolelis et al. (Nicolelis).

Claim 22: Digiovanna discloses a biological interface system comprising: 
a subject signal sensor configured to collect at least one neural signal from a subject (par. [0029] “multi-site array 120”); 
a signal processor operably connected to the subject signal sensor, the signal processor (e.g. a processor executing instructions) configured to generate an input set of values associated with the at least one neural signal or a first physiological signal (par. [0028] “detection system 111”) and a predictive set of values associated with a second physiological signal or an environment signal (par. [0036] “considers the environment’s state to be the user’s neuromodulation, wherein it is assumed[d] that the user’s spatio-temporal neuronal activations reflect his or her intentions based on perception of the prosthetic”, par. [0033] “prosthetic limb feedback”, par. [0028] “analysis system 112”); 
a memory device electrically connected to the signal processor and storing data from the input set of values and the predictive set of values (par. [0012] “The BMI agent can be implemented in … a programmable memory, a Random Access Memory (RAM)”); and 
a system processor coupled to the memory device and configured to perform at least one calculation on the first input set of values and on the second input set of values using a decoder function trained with stored historical data to produce an output set of values (par. [0012] “The BMI agent can be implanted in a Digital Signal Processor … micro-controller”, par. [0039] “learns a functional mapping between the mental task corresponding to the states 125 and the behavior of the control actions 115 in view of the feedback”, par. [0043] “trained … offline with temporal-difference error and eligibility traces”), and operate a biological interface device with the output set of values (par. [0039] “applies the control action 115”).

Digiovanna does not explicitly disclose:
a subject signal sensor configured to collect at least one physiological signal from a subject.

Davoodi teaches:
a subject signal sensor configured to collect at least one physiological signal from a subject (par. [0015] “an EMG detector to detect residual muscle movements”).

It would have been obvious at the time of filing to collect at least one physiological signal form a subject (Davoodi par. [0015] “detect residual muscle movements”). Those of ordinary skill in the art would have been motivated to do so as an additional means of detecting user intent.

Digiovanna does not explicitly disclose:
an environmental signal sensor configured to collect an environmental signal from an environment of the subject.

Nicolelis teaches:
an environmental signal sensor configured to collect an environmental signal from an environment of the subject (par. [0015] “an actuator adapted to … acquire sensory feedback information during and subsequent to a movement”).

It would have been obvious to include an environmental signal sensor to collect an environmental signal (Nicolelis par. [0015] “an actuator adapted to … acquire sensory feedback”, Digiovanna par. [0039] “feedback associated with a behavior of the prosthetic device 130”). Those of ordinary skill in the art would have been motivated to do so to provide sensory feedback to the user (see e.g. Nicolelis par. [0011], Digiovanna par. [0033] “prosthetic limb feedback”).

Claim 23: Digiovanna, Davoodi and Nicolelis teach the system of claim 22, wherein the subject signal sensor comprises at least one of a microphone, a motion sensor, a temperature sensor, a light sensor, a camera, a chemical sensor, a galvanic skin response sensor, a heart rate monitor, a blood pressure monitor, an external electrode grid, an intracranial electrode grid, an intraneural electrode grid (Digiovanna par. [0028] “micro-electrode array 120”), and an intramuscular electrode grid.

Claim 26: Digiovanna, Davoodi and Nicolelis teach the system of claim 22, wherein the environmental signal sensor comprises at least one of a microphone, a motion sensor, a temperature sensor, a light sensor, a camera, a chemical sensor, a global positioning system, a clock, and an orientation sensor (Digiovanna par. [0035] “relative position of the prosthetic (state) and the goal”).

Claim 27: Digiovanna, Davoodi and Nicolelis teach the system of claim 22, wherein the biological interface device comprises at least one of a mechanical device and an electronic device (Digiovanna par. [0039] “the prosthetic device 130”).

Claim 28: Digiovanna, Davoodi and Nicolelis teach the system of claim 22, further comprising a feedback signal sensor configured to collect an actual signal from operation of the biological interface device, operably connected to the signal processor, the signal processor configured to generate a feedback set of values from the actual signal (Digiovanna par. [0033] “prosthetic limb feedback”).

Claim 30: Digiovanna, Davoodi and Nicolelis teach the system of claim 22, further comprising a display device configured to display a visual indication of at least one of the neural signal, the at least one physiological signal, the environmental signal, and an actual signal associated with operation of the biological interface device (Davoodi par. [0016] “The simulated limb movement may then be animated 54 in a virtual environment”).

Claim 31: Digiovanna, Davoodi and Nicolelis teach the system of claim 22, further comprising a display device configured to display a target (Digiovanna par. [0026] “controlling the endpoint position of the robot”, Davoodi par. [0016] “animated 54 in a virtual environment”).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0137734 to Digiovanna et al. (Digiovanna) in view of US 2007/00162685 to Davoodi et al. (Davoodi) in view of US 2003/0093129 to Nicolelis et al. (Nicolelis) in view of US 10,766,137 to Porter et al. (Porter).

Claim 29: Digiovanna, Davoodi and Nicolelis teach the system of claim 28, wherein the system processor is further configured to re-train the decoder function (Digiovanna par. [0039] “learns a functional mapping between the mental task … and the behavior of the control actions 115 in view of the feedback”).

Digiovanna, Davoodi and Nicolelis do not explicitly teach:
the system processor is further configured to determine a difference between the feedback set of values and the predictive set of values and re-train the decoder function if the difference between the feedback set of values and the predictive set of values is greater than a predetermined threshold.

Porter teaches:
determining a difference between the feedback set of values and the predictive set of values (col. 15, lines 1-2 “analyze a single recorded observation to output a success score”) and re-training the decoder function if the difference between the feedback set of values and the predictive set of values is greater than a predetermined threshold (col. 15, lines 6-13 “determine to recalibrate … if a current observation is determined to represent less than a threshold percentage or level of performance success”).

It would have been obvious at the time of filing to determine a difference between the feedback and predictive values and re-train the decoder function if the difference is greater than a threshold (Porter col. 15, lines 6-13 “determine to recalibrate … if a current observation is determined to represent less than a threshold percentage or level of performance success”). Those of ordinary skill in the art would have been motivated to do so as a known method of reinforcement learning which would have provided only the expected results. 

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0137734 to Digiovanna et al. (Digiovanna) in view of US 2019/0087973 to Kaehler et al. (Kaehler)

Claim 32: Digiovanna discloses the method of claim 1, but does not disclose the predictive signal comprises an eye tracking signal and an environmental visual signal.

Kaehler teaches a predictive signal comprising an eye tracking signal and an environmental visual signal (par. [0029] “eye images for retraining a neural network for eye tracking … interactions with virtual user interface (UI) devices”). 

It would have been obvious at the time of filing to provide a predictive signal(s) comprising eye tracking signals (Kaehler par. [0029] “eye images”). Those of ordinary skill in the art would have been motivated to do so to accommodate, e.g., “paralyzed patents” (see e.g. Digiovanna par. [0026]). 

Claim 33: Digiovanna and Kaehler teach the method of claim 32, comprising operating a display device of the biological interface device with the output set of values to make a selection from a menu (Kaehler par. [0029] “interactions with … menus”).

Claim 34: Digiovanna and Kaehler teach the method of claim 32, comprising operating a mechanical device of the biological interface device with the output set of values to actuate motion of the mechanical device (Digiovanna par. [0039] “applies the control action 115 to the prosthetic device 130”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199